DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received on 10/17/21.

Specification
	Please note the amended title as shown on the attached BIB data sheet.

Allowable Subject Matter
Claims 1, 2, 4, and 5 are allowed.

The following is an examiner’s statement of reasons for allowance:

As amended in the response filed 10/6/21, the limitations “calculating a total current value of subpixels of an image to be displayed by summing current of each of the subpixels according to original subpixel grayscale data and subpixel current lookup table data of the image to be displayed” and “calculating and outputting a target subpixel dataset according to the gain factor and an original subpixel dataset such that the target subpixel dataset is obtained by multiplying the gain factor by data in the original subpixel dataset, wherein the original subpixel dataset is called from a frame buffer and the data in the original subpixel dataset includes the original subpixel grayscale data”, in combination with the other limitations of claim 1 (specifically “step b” of claim 1), are not taught or suggested by the prior art.  Thus, claims 1, 2, 4, and 5 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626